Citation Nr: 0430773	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in July 2002, and, after 
an extension of time was given by the RO, a substantive 
appeal was received in December 2002.  The veteran testified 
at a Board hearing at the RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  Associated with the claims file are diagnoses of PTSD 
by private health care professionals who have directly or 
indirectly linked the disability to the veteran's active duty 
service in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

Significantly, the Board notes the veteran's claimed in-
service stressors have not been verified and there is no 
indication in the veteran's personnel file which is 
indicative of participation in combat..  Reported stressors 
include driving trucks on roads which might contain mines; 
having to identify bodies of Vietnamese civilians killed when 
the bus they were riding on was destroyed by a command 
detonated mine; being subjected to rocket and mortar attacks; 
being subjected to what he thought was sniper fire when his 
truck broke down; witnessing three mortar shells explode in 
December 1968, killing six soldiers; and witnessing planes 
bombing targets close by the veteran.  The Board finds the RO 
must attempt to verify the veteran's claimed in-service 
stressors.  

The veteran has not been afforded a VA examination based on 
verified stressors.  38 C.F.R. § 4.125(a) requires that a 
diagnosis of PTSD must be based on verified in-service 
stressors.  If the RO is able to verify any of the veteran's 
claimed in-service stressors, it must have the veteran 
examined by a VA health care professional to determine if he 
experiences PTSD as a result of the verified stressor.  

The veteran testified before the undersigned in September 
2004, that he had been receiving treatment at Jefferson 
Barracks VA Hospital and at John Cochran VA Hospital.  No 
treatment records from these facilities have been associated 
with the claims file.  The Board finds the RO must attempt to 
obtain these records.  

In a stressor statement which was received in September 2001, 
the veteran seemed to indicate that he had applied for Social 
Security benefits.  It is not apparent if the veteran 
actually applied and received any benefits from Social 
Security.  The United States Court of Appeals for Veterans 
Claims has indicated that medical records upon which an award 
of Social Security Disability benefits has been predicated 
are relevant to VA claims for service connection and an 
increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO must contact the veteran to determine if he 
is in receipt of Social Security disability benefits and, if 
so, the RO  must obtain the medical records upon which the 
Social Security decision was based.  

Accordingly, the claim of entitlement to service connection 
for PTSD is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
his discharge from active duty.  After 
securing the necessary releases, the RO 
should obtain these records.  The Board 
is particularly interested in obtaining 
the records from the Jefferson Barracks 
VA Hospital and John Cochran VA Hospital.  

2.  The RO should determine if the 
veteran is in receipt of Social Security 
disability benefits and, if so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

4.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors. 

This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional 
development recommended by those offices 
should be accomplished by the RO.  

The USASCRUR should be requested to 
provide any corroborating evidence of the 
claimed incidents and any indication of 
the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  
The USASCRUR must be asked to respond, in 
the affirmative or negative, as to the 
verification of the occurrence of each of 
the veteran's claimed in-service 
stressors as set out in summary to be 
prepared by the RO as directed above. 

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
and, if so, its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
examination and the examination report 
must be annotated in this regard.  

The examiner should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

The RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify:

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




